The Sentinel Funds Class A, Class C, Class S and Class I Supplement dated September 30, 2013 to the Prospectus dated March 30, 2013, as supplemented to date Sentinel Capital Growth Fund – New Portfolio Manager and Investment Policy Change Effective at the close of business on September 30, 2013, Jason Wulff, CFA, will replace Kelli Hill as the portfolio manager on the Sentinel Capital Growth Fund. In addition, the Board of Directors of Sentinel Group Funds, Inc. approved a change to the non-fundamental investment policies of the Sentinel Capital Growth Fund in order to allow the Fund to invest without limitation in securities of foreign issuers. This change to the Fund’s non-fundamental investment policies will become effective with the portfolio manager change referred to above. Accordingly, effective at the close of business on September 30, 2013, the disclosure in the sections of the Prospectus relating to the investment strategies, investment risks and portfolio management of the Sentinel Capital Growth Fund is modified as stated below. Fund Summaries – Sentinel Capital Growth Fund – Principal Investment Strategies. The first three paragraphs in this section of the Prospectus are hereby modified to read in their entirety as follows: The Fund normally invests primarily in a broad range of common stocks of companies that Sentinel believes have attractive business models, solid management and growth potential. Sentinel looks to invest in high quality companies that are expected to grow as a result of superior investments, strong capital stewardship and unique positioning in attractive business segments. When selecting investments, the focus is on company-specific variables, such as competitive industry dynamics, market leadership, proprietary products and services, and management expertise, as well as on financial characteristics, such as returns on sales and equity, debt/equity ratios and earnings and cash flow growth. In addition, Sentinel looks for companies that it perceives to be attractively valued relative to their future growth prospects, as well as to the market as a whole. The Fund may invest in any economic sector, and at times may emphasize one or more particular sectors. The Fund may invest up to 25% of its net assets in a single industry. While the Fund typically focuses on securities of U.S. companies, it may, without limitation, invest in securities of foreign issuers. Fund Summaries – Sentinel Capital Growth Fund – Principal Investment Risks. The following investment risk is added to the existing list of the Fund’s Principal Investment Risks: Foreign Banks and Securities Depositories Risk. Some foreign banks and securities depositories in which the Fund generally holds its foreign securities may be recently organized or new to the foreign custody business. In addition, there may be limited or no regulatory oversight over their operations. Also, the laws of certain countries may put limits on the Fund's ability to recover its assets if a foreign bank, depository or issuer of a security, or any of their agents, goes bankrupt. Fund Summaries – Sentinel Capital Growth Fund – Management – Portfolio Manager. This section of the Prospectus is hereby modified to read in its entirety as follows: Portfolio Manager. Jason Wulff, Vice President with Sentinel, has been a portfolio manager of the Fund since September 30, 2013. (Supplement continued on next page) Additional Information About Each Fund – Investment Objectives and Strategies – Sentinel Capital Growth Fund – Principal Investment Strategies. The first three paragraphs in this section of the Prospectus are hereby modified to read in their entirety as follows: The Fund normally invests primarily in a broad range of common stocks of companies that Sentinel believes have attractive business models, solid management and growth potential. Sentinel attempts to identify high quality companies that are expected to grow as a result of superior investments, strong capital stewardship and unique positioning in attractive business segments. When selecting investments, the focus is on company-specific variables, such as competitive industry dynamics, market leadership, proprietary products and services, and management expertise, as well as on financial characteristics, such as returns on sales and equity, debt/equity ratios and earnings and cash flow growth. In addition, Sentinel looks for companies that it perceives to be attractively valued relative to their future growth prospects, as well as to the market as a whole. Fundamental research, which may include the use of corporate financial reports and press releases, company presentations, meetings with management, general economic and industry data supplied by government agencies and trade associations, and research reports provided by Wall Street analysts, is used to identify attractively positioned companies with growth potential. Additionally, the Fund uses quantitative analysis of relative valuation, returns, growth and trends to assist in portfolio construction. Although the Fund may invest in any economic sector, at times it may emphasize one or more particular sectors.
